Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments/Remarks
Applicant’s amendments filed on 04/04/2022 have overcome the prior arts of record (Ke et al. (US 8,026,602) and (Kim (US 2003/0153171).
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention. This re-search was effective, with a newly discovered reference(s) to Kuo et al. (US 9881885 B2). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuo et al. (US 9881885 B2, herein after, Kuo et al.”).
Kuo et al. teaches a structure comprising: 
a base material (30, 33, and 34 in combination) (please see Figs. 1A-1B or Fig. 4; 
at least one metal pad (40), 
	wherein a first surface of the metal pad is in contact with a surface of the base material;

    PNG
    media_image1.png
    416
    467
    media_image1.png
    Greyscale

a metal pedestal (48); 
wherein a first surface of the metal pedestal is in contact with a second surface of the metal pad, and wherein the metal pad (40) has a cross section that, when viewed in a top-down view, is an elliptical shape (see “ellipse” in col. 3, line 63 to col. 4, line 10); and 
a solder bump (64) in contact with a second surface of the metal pedestal.	
[AltContent: rect]To further clarify, the word “elliptical is derived from the oval shape known as an ellipse”.
Regarding claim 3, the limitation, “The structure of claim 1 further comprising: a passivation layer between the metal pedestal and the metal pad with a via in the passivation layer, wherein the metal pedestal contacts the metal pad through the via in the passivation layer; and wherein the metal pedestal is deposited on the passivation layer and the second surface of the metal pad” is met by Fig. 4 which shows a passivation layer (46) between the metal pedestal (48) and the metal pad (40) with a via in the passivation layer (see polymer layer 46), wherein the metal pedestal (48) contacts the metal pad (40) through the via in the passivation layer; and wherein the metal pedestal (48) is deposited on the passivation layer and the second surface of the metal pad.
Regarding claim 6, the limitation, “The structure of claim 1, wherein an axis running through the shortest cross section of the metal pad is perpendicular to a line running from the center of the metal pad to the center of the substrate” is inherently met by col. 3, line 63 to col. 4, line 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1, 3, and 6 above, and further in view of Lee et al. (US 20090104769 A1).
Regarding the limitation, claim 4, Kuo does not mention wherein the passivation layer has a thickness ranging from, e.g., 0 µm to 20 µm. Lee suggests in ¶0059, “in general, the thickness of the passivation layer … is larger than 0.35 micrometer .. is usually larger than 0.3 micrometer”. It would have been obvious to one having skill in the art before the effective of the filing date of the invention for Kuo to apply the thickness of the passivation layer which has a thickness ranging from 0 µm to 20 µm as suggested by Lee in ¶0059.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816